Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The claimed feature directed to determine a number of people within individual rooms of the premises based on performing image recognition on the image information and/or audio processing on the audio . . . wherein the floorplan graphic includes location information of the fire alarm devices, the number of people within the individual rooms of the premises, and location information identifying a location of the people within the individual rooms, along with the other limitations, is not taught or suggested by the prior art. 
	The closest prior art Beuhler (US 2007/0282665) in paragraph [0032] describes “[t]he video surveillance system 105 includes multiple input sensors 125 that capture data depicting the interaction of people and things in a monitored environment.” However, Beuhler does not disclose to determine a number of people within individual rooms of the premises based on performing image recognition on the image information and/or audio processing on the audio . . . wherein the floorplan graphic includes location information of the fire alarm devices, the number of people within the individual rooms of the premises, and location information identifying a location of the people within the individual rooms, alone or in combination with other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/             Primary Examiner, Art Unit 2485